Eduardo A. Garza Trade
                                                                     Forwarding /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 28, 2014

                                   No. 04-13-00094-CV

               Dr. Hector FARIAS and Voices in Democratic Action (VIDA),
                                      Appellants

                                              v.

                   Eduardo A. GARZA and Uni-Trade Forwarding, L.C.,
                                     Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVT-001496-D1
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

      The Appellees’ Second Motion for Extension of Time to file Motion for Rehearing and
Motion for En Banc Reconsideration is GRANTED. The Appellees’ Motion for Rehearing and
Motion for En Banc Reconsideration are deemed filed February 24, 2014.



                                                   ___________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court